ON MOTION
ORDER
Mytee Products, Inc. moves for reconsideration of the court’s order dismissing this case for failure to prosecute. Harris Research, Inc. opposes and in the alternative moves for leave to file a supplemental appendix. Mytee Products replies.
Upon consideration thereof,
It Is Ordered That:
(1) The motion for reconsideration is granted. The court’s dismissal order is vacated and the case is reinstated.
(2) The appellant must file the required number of copies of a corrected joint appendix within 10 days of the date of filing of this order That corrected joint appendix must also include the omitted material cited by the appellee in its opposition to the motion for reconsideration. If the corrected joint appendix is not filed within 10 days, the case will be dismissed.
(8) The appellee’s motion for leave to file a supplemental appendix is moot.